         Case 7:20-cr-00010-WLS-TQL Document 82 Filed 07/29/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               VALDOSTA DIVISION

UNITED STATES OF AMERICA,                    :
                                             :
v.                                           :
                                             :       Case No.: 7:20-CR-10 (WLS-TQL-1)
KAYLEE BREANNA GRADDY,                       :
                                             :
                                             :
                                             :
         Defendant.                          :
                                             :


                                    AMENDED ORDER
         On July 27, 2021, the Court issued an Order granting Defendant Kaylee Breanna
Graddy’s “Motion to Seal” (Doc. 77) in part. (Doc. 80.) Therein, the Court directed the Clerk
to docket a sentencing submission emailed to the Court on July 22, 2021 by Graddy’s counsel
under seal and instructed that Counsel for the Defendant file redacted copy of the sentencing
submission within seven days. (Id.) The Court’s Order addressed Defendant Graddy Motion
to Seal the sentencing submission at issue, which was filed in preparation for her sentencing
hearing set for July 29, 2021, due to the inclusion of contact information of witnesses in the
document (Doc. 77.) The Court now WITHDRAWS the Order issued on July 27, 2021 and
issues this Amended Order based on correspondence with Defendant’s Counsel.
         Counsel initially moved to seal the sentencing submission at issue in this case because
it contained personally identified information, such as addresses, phone numbers, and email
addresses, of witnesses associated with this case. (Doc. 77.) Counsel moved to seal the
submission documents as a means to prevent the general public from accessing this sensitive
information. (Id.) However, Counsel did not account for the existing procedures that
adequately addressed his concerns. Counsel has now sought to address this issue with the
Court.
         In the Middle District of Georgia, CM/ECF all documents must be filed by an
electronic means in a manner authorized by the Clerk of Court. M.D. Ga. L.R. 5.0. Such filings


                                                 1
       Case 7:20-cr-00010-WLS-TQL Document 82 Filed 07/29/21 Page 2 of 2



are done through the CM/ECF system pursuant to the CM/ECF Administrative Procedures.
Though CM/ECF does, generally, allow for access to court records, the system does provide
electronic restrictions for specific types of cases and documents without party request or
intervention. Among those filings are certain documents that are restricted to “Court Users
and Case Participants Only.” ECF Restriction Level Summary, United States District Court for
the Middle District of Georgia, https://www.gamd.uscourts.gov/cmecf. Such documents are
“restricted to court users and all case attorneys of record.” (Id. at 2.) For criminal cases,
sentencing memorandums are specifically listed as filings that receive this heightened level of
restricted access. (Id.)
        Because Counsel for the Defendant concedes that the existing measures are adequate
to protect the information included in the sentencing submission at issue, the Court hereby
WITHDRAWS and STRIKES its Order issued on July 27, 2021 from the Record.
Accordingly, the Court DIRECTS the Clerk to unseal the sentencing memorandum docketed
at entry number 81.


        SO ORDERED, this 29th day of July 2021.

                                           /s/ W. Louis Sands
                                           W. LOUIS SANDS, SR. JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
